Valentine, J.,
dissenting: I cannot concur with my brethren in what they say in the' first paragraph of the syllabus, and the corresponding portion of the opinion. They hold that this court can take judicial notice of the contents of the constitutions of sister states, so far as such constitutions define the jurisdictions of the courts of such states. Now if this court can do so, of course every other court in the state may do so, and not only may do so, but must do so, for a court that can take judicial notice of a thing is not at liberty to refuse when legally called upon to do so. And if courts can take judicial notice of the constitutions of other states, for the purpose of ascertaining the jurisdiction of their courts, I know of no good reason why they should not also take judicial notice of their statutes, for the same purpose. The jurisdictions of many of the'courts of other states are not in any manner defined by their constitutions, but are defined by their statutes, or by their statutes and usage; and if we are to take judicial notice of the jurisdictions of the courts of other states, we must look into their statutes as well as into their constitutions. And if we can take judicial notice of the constitutions and statutes of other states for one purpose, I know of no good reason why we should not take judicial notice of such constitutions and statutes for all purposes. But the jurisdictions of the courts of other states sometimes rest, partially at least, upon their common law, or upon immemorial usage, or upon judicial decisions. Now, must we also take judicial notice of the common law, the immemorial usage, and the judicial decisions of such other states? To take judicial notice of the laws of other states, *284is contrary to a well-settled principle of law. The rule is, that courts of one state cannot take judicial notice of the laws of another state, but such laws must be pleaded and proved by the party who relies upon them the same as other facts. (Hunter v. Furguson, 13 Kas. 463, 475; Shed v. Augustine, 14 Kas. 282; Sedgwick Stat. & Const. Law, 363 to 365; 5 U. S. Dig., First Series, p. 487, par. 102; pp. 745 to 750, par. 5307 to 5432, and the numerous cases there cited.) The cases are too numerous to cite in this opinion. In my opinion, this rule includes all laws of sister states, whether such laws are embodied in constitutions, or statutes, or their common law, or in judicial decisions, or in immemorial usage. In the case at bar, the court has probably adopted the rule which it has adopted, principally because of the great inconvenience of requiring in every case the party who attempts to introduce in evidence a judicial record of a bourt of another state, • to first prove that such court had, by the laws of its own state, the requisite jurisdiction. This inconvenience would undoubtedly be great, for the opposite party would probably in nearly every case, require the evidence; and yet probably in not more than one case in a thousand would it be found that the court of said other state did not possess ample jurisdiction in the premises. But still, as I think, it would be much better, in order to avoid this inconvenience, to resort ' to natural and reasonable presumptions in favor of the jurisdiction of the courts, than to violate a general and universally-recognized rule of law, or to unnecessarily introduce an exception into such general rule of law. In my opinion, the courts of this state may take judicial notice of the existence and political organization of all the states. They may take judicial notice that such states have written constitutions, and written statutory laws; that their governments are republican in form, and similar to our own; that they each have an executive department, a legislative department, and a judicial department; and can take judicial notice of all the powers, privileges, and disabilities of such states, as established and defined by the constitution and laws of the United *285States. * And besides this, we can take judicial notice of the kind of jurisdiction usually exercised by courts of record, by courts of general or superior jurisdiction, by probate courts, by justices of the peace, and by police magistrates. But this is about as far as we can go in taking judicial knowledge of the laws and institutions of other states, or of the jurisdiction that their courts may exercise. After this, we must resort to presumptions. And one of the first of presumptions is the following: In the absence of anything showing the contrary, we presume that the laws of other states are substantially the same as our own: Furrow v. Chapin, 13 Kas. 107, 113; Hickman v. Alpaugh, 21 Cal. 225; Hill v. Grigsby, 32 Cal. 55; Sharp v. Sharp, 35 Ala. 574, 580; Cox v. Morrow, 14 Ark. 603, 604, 609, et seq.; Atkinson v.Atkinson, 15 La. An. 491; Crane v. Hardy, 1 Mich. 56; Cooper v. Reaney, 4 Minn. 528; Brimhall v. VanCampen, 8 Minn. 13; Robinson v. Douchy, 3 Barb. 20; State v. Patterson, 2 Iredell, (N. C. Law,) 346; Green v. Rugeby, 23 Texas, 539, 544; Rape v. Heaton, 9 Wis. 329; Walsh v. Dart, 12 Wis. 635; U. S. Dig., First Series, 500, 501, paragraphs from 393 to 417. And therefore, as a corollary from this presumption, we further presume,. in the absence of anything to the contrary, that a judicial record from another state, properly authenticated, and in due form according to the laws of our own state, is valid in said other state. (French v. Pease, 10 Kas. 51.) But the presumption in favor of the regularity and validity of judicial records, is sometimes strong enough to make the record of judicial proceedings from another state valid, although if its regularity and validity were to be determined by the laws of our own state we would hold the record qr some portion thereof void. (Keely v. Garner, 13 Ind. 399.) In such a case, the presumption in favor of the regularity and validity of the record is stronger than the presumption that the laws of the other state aré like ours; and in such a case, it is presumed that the laws of the other state are such as to make the record valid. In Arkansas it has been decided that, “ In the absence of evidence to the contrary, the *286court will presume in favor of the regularity of the official proceedings of a sister state, as, where the seal of a court is affixed by impression on paper, without wax, or any other tenacious substance, that the sealing was according to the laws of the state.” (State v. Lawson, 14 Ark. 114.) In Delaware it has been decided that a record of another state, properly certified to under the seal of a court, is evidence that the court was a court of record. (Smith v. Redden, 5 Harrington, 321.) In Wisconsin it has been presumed, from the name of the court, and held that “the oirouit court of Kent county, state of Michigan,” was a court of general jurisdiction. (Jarvis v. Robinson, 21 Wis. 524.) Also, in this connection, see Knapp v. Abell, 10 Allen, (Mass.) 488, 489, and cases there cited. In New York it has been held that, “The record of a judgment in a neighboring state is prima facie evidence that the court by which it was rendered, had jurisdiction.” (Shumway v. Stillman, 4 Cowen, 292, 296.) In Pennsylvania, in the case of Wetherell v. Stillman, (65 Penn. St. 105,) the court, speaking of the record of a judgment from New York, say, that, “Without it were shown that the court which rendered the judgment was a court of special or limited jurisdiction, no averment can be made against the conclusiveness of its record;” (page 114;) and, “The record of the judgment from New York shows that the plaintiff’s costs were included in, and formed parcel of, the judgment. We are to presume that this is in conformity with the laws of that state;” (page 115.) See also, Lapham v. Briggs, 27 Vt. 27, 35; Shumway v. Stillman, 6 Wend. 447. After a careful examination of this subject, I have come to the conclusion, that, instead of saying that the courts of this state will take judicial knowledge of the laws of other states, so as to determine the jurisdiction of their various courts, we should say, that whenever a record from another state is brought to this state properly authenticated under the act of congress passed for that purpose, (1 U. S. Stat. at Large, 122,) the courts of this state will presume that such record is just what it purports to be. If it purports to be a record of a court of record, we should *287presume it to be such. If it purports to be the record of a court of general or superior jurisdiction, we should presume it to be such. And as a general rule, where the record seems to be the record of a court, is. attested by the clerk, with the seal of the court, and the proper certificate of the judge is attached, we should presume that the record is that of a court of record; and where the subject-matter of such record is also such as usually comes within the jurisdiction of courts of general or superior jurisdiction, we should presume, in the absence of anything to the contrary, that such court was a court of general or superior jurisdiction. Such presumptions would seldom if ever mislead a court. The record itself will generally show whether the court is one of general or superior jurisdiction, or one of limited, special, or inferior jurisdiction. And in those rare cases, where the record does not show this, let the party who would be prejudiced thereby, plead the laws of the sister state, and show by them the nature and character of the jurisdiction possessed by the court from which the record is obtained.